     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12
13                                                   )       No. 2:17-cv-01769-DB
     WENDY ALTON,                                    )
14                                                   )       STIPULATION AND ORDER APPROVING
                    Plaintiff,                       )       SETTLEMENT OF ATTORNEY FEES
15                                                   )       PURSUANT TO THE EQUAL ACCESS TO
            vs.                                      )       JUSTICE ACT, 28 U.S.C. § 2412(d)
16   NANCY A. BERRYHILL,                             )
     Acting Commissioner of Social Security,         )
17                                                   )
                                                     )
18                  Defendant.                       )
                                                     )
19
20
            IT IS HEREBY STIPULATED by and between the parties, through their undersigned
21
     counsel, subject to the Court’s approval, that Plaintiff be awarded attorney fees in the amount of
22
     FOUR THOUSAND SIX HUNDRED DOLLARS ($4,600) under the Equal Access to Justice
23
     Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all legal services
24
     rendered on behalf of Plaintiff by counsel in connection with this civil action, in accordance with
25
     28 U.S.C. § 2412(d).
26
27
28
                                                         1
 1           After the Court issues an order for EAJA fees to Plaintiff, the government will consider
 2   the matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue v.
 3   Ratliff, 560 U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether the
 4   fees are subject to any offset allowed under the United States Department of the Treasury’s
 5   Offset Program. After the order for EAJA fees is entered, the government will determine
 6   whether they are subject to any offset.
 7           Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
 8   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees to
 9   be made directly to Geri Kahn pursuant to the assignment executed by Plaintiff. Any payments
10   made shall be delivered to Plaintiff’s counsel.
11           This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA
12   attorney fees and expenses, and does not constitute an admission of liability on the part of
13   Defendant under the EAJA or otherwise. Payment of the agreed amount shall constitute a
14   complete release from, and bar to, any and all claims that Plaintiff and/or Plaintiff’s counsel,
15   including Geri Kahn, may have relating to EAJA attorney fees and expenses in connection with
16   this action.
17           This award is without prejudice to the rights of Plaintiff’s counsel and/or Law Office of
18   Geri N. Kahn to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the
19   savings clause provisions of the EAJA.
20
                                                   Respectfully submitted,
21
22   Dated: May 28, 2019                           LAW OFFICE GERI N. KAHN

23                                                 By: /s/ Geri N. Kahn
                                                   GERI N. KAHN
24
                                                   Attorney for Plaintiff
25                                                 (As authorized by email on May 28, 2019)

26   Dated: May 28, 2019                           Respectfully submitted,
27
                                                   MCGREGOR W. SCOTT
28
                                                       2
           United States Attorney
 1
           DEBORAH LEE STACHEL
 2         Regional Chief Counsel, Region IX
           Social Security Administration
 3
     By:   /s/ Carolyn B. Chen
 4
           CAROLYN B. CHEN
 5         Special Assistant U.S. Attorney

 6         Attorneys for Defendant
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
              3
 1                                           ORDER
 2        Pursuant to the parties’ stipulation, IT IS SO ORDERED.
 3   DATED: May 31, 2019                     /s/ DEBORAH BARNES
 4                                           UNITED STATES MAGISTRATE JUDGE

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                4
